  Case 8:20-cv-02915-MSS-SPF Document 1 Filed 12/08/20 Page 1 of 5 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


NATIONAL NURSES ORGANIZING                      ) Case No.:
COMMITTEE – FLORIDA/NATIONAL                    )
NURSES UNITED, AFL-CIO,                         )
                                                ) CIVIL ACTION
                Petitioner,                     )
                                                )
v.                                              )
                                                )
GALEN OF FLORIDA, INC., d/b/a                   )
NORTHSIDE HOSPITAL,                             )
                                                )
                Respondent.                     )
                                                )
                                                )
                                                )



                                         COMPLAINT
       National Nurses Organizing Committee-Florida/National Nurses United, AFL-CIO,
Petitioner, complains of Galencare, Inc., d/b/a Northside Hospital, Respondent, as follows:
                                PRELIMINARY STATEMENT
       1.       This is an action arising under Section 301 of the Labor Management Relations
Act, 29 U.S.C. § 185(a), to compel arbitration under the parties’ collective bargaining agreement.
                                JURISDICTION AND VENUE
       2.       Petitioner NNOC-Florida/National Nurses United, AFL-CIO (“the Union” or
“NNOC”) represents a bargaining unit of registered nurses at Respondent Galencare, Inc., d/b/a
Northside Hospital (“Northside Hospital”). Northside Hospital is owned by HCA, Inc. (“HCA”).
       3.       The Union files this action pursuant to Section 301(a) of the Labor-Management
Relations Act (“LMRA”), as amended, 29 U.S.C. §185(a), to compel arbitration of a dispute
between NNOC and the Hospital. This Court has jurisdiction under 29 U.S.C. §185(a) and 28
U.S.C. §1331.
  Case 8:20-cv-02915-MSS-SPF Document 1 Filed 12/08/20 Page 2 of 5 PageID 2




       4.       Venue is proper in this District pursuant to 29 U.S.C. §185(c). Petitioner, NNOC
has offices in and represents members throughout the Middle District of Florida, including those
employed by Northside Hospital. Additionally, the dispute arose within the Middle District of
Florida, as Northside Hospital is located in the District.
                                             PARTIES
       5.       NNOC is a “labor organization” representing employees of Northside Hospital for
the purposes of collective bargaining within the meaning of Section 2(5) of the National Labor
Relations Act (“NLRA”), 29 U.S.C. §152(5). NNOC is an unincorporated labor organization
authorized to do and doing business in various counties throughout Florida, including
Hillsborough and Pinellas Counties. The Union represents employees of Northside Hospital in an
industry affecting commerce within the meaning of Section 301(a) of the LMRA, 29 U.S.C.
§185(a).
       6.       Northside Hospital is an “employer” in an industry affecting commerce within the
meaning of Section 2(2) of the NLRA, 29 U.S.C. §152(2). The Union is informed and believes,
and thereupon alleges, that Respondent Northside Hospital, is now and, at all times material
herein, has been a for-profit Florida corporation operating under the laws of the State of Florida
and authorized to do and doing business in the State of Florida, including the County of Pinellas.
                                               FACTS
       7.       The Union and Northside Hospital are parties to an effective Collective
Bargaining Agreement. In addition, the Union and Northside entered into a written Collective
Bargaining Agreement, effective from October 20, 2018 through May 31, 2021. A true and
correct copy of the Collective Bargaining Agreement is attached hereto and incorporated herein
by reference as Exhibit “A.”
       8.       The Union filed the grievance underlying this Petition to Compel Arbitration on
May 11, 2020, pursuant to the Collective Bargaining Agreement. A true and correct copy of the
grievance underlying this Petition is attached hereto and incorporated herein by reference as
Exhibit “B.”




                                                   2
  Case 8:20-cv-02915-MSS-SPF Document 1 Filed 12/08/20 Page 3 of 5 PageID 3




       9.       Article 18, Section 2 of the Collective Bargaining Agreement, “Definition of
Grievance”, specifies that a “‘grievance’ is defined as any complaint against the Hospital
submitted by the Union in writing for an alleged breach of a specific provision of this Agreement,
except as to those provisions which are not subject to this Article.” A “‘class grievance’ is
defined as any complaint against the Hospital submitted in writing by the Union on behalf of two
or more Registered Nurses and regarding the same alleged breach of this Agreement or multiple
alleged breaches of the same provision(s) of this Agreement.”
       10.      Article 18, Section 3 of the Collective Bargaining Agreement, entitled “Grievance
Procedure” sets forth the grievance procedure and provides for final and binding arbitration of
any grievances that have not been resolved by the Parties through the prior steps in the grievance
procedure.
       11.      Article 31, Section 1 of the Collective Bargaining Agreement, entitled “On-Call
Pay,” requires that all “[r]egistered Nurses in eligible Departments and positions required to be
On-Call shall be paid at $3.50 for all hours spent On Call.” Article 31, Section 2, entitled “Call-
Back Pay,” specifies that if nurses are “required to work when On-Call, a Registered Nurse shall
be paid Call-Back pay at the rate of one and one-half (1 ½) times the Registered Nurse’s regular
base hourly rate, plus any applicable differentials (e.g., shift or weekend).”
       12.      Article 7, Section C of the Collective Bargaining Agreement, entitled “Minimum
Rates,” establishes minimum wages, benefits, and economic provisions within the Agreement. In
addition, nothing in the Agreement “shall be deemed or construed to limit the Employer’s right, at
its discretion, to increase wages based upon market conditions in excess of that provided by this
Agreement, except that the Employer shall not establish a merit based pay program. Accordingly,
it is also understood that any such increases shall be over and above the economic package
negotiated in this Agreement. Before taking any action, the Hospital shall notify the Union and
meet and confer over the proposed changes.”
       13.      On about May 11, 2020, the Union filed a grievance alleging, among other things,
that the Northside Hospital had violated multiple provisions of the Parties’ Collective Bargaining
Agreement, including the aforementioned sections, by implementing a policy offering so-called


                                                   3
  Case 8:20-cv-02915-MSS-SPF Document 1 Filed 12/08/20 Page 4 of 5 PageID 4




“Pandemic Pay” at 70% of employees’ base pay for employees working in units with reduced
volumes, and doing so without notifying the Union. By this policy, Northside Hospital changed
bargaining nurses’ base and On-Call pay without following the steps required by the CBA.
        14.      On June 10, 2020, after the Hospital denied the grievance at each of the required
prior steps of the grievance procedure, the Union demanded arbitration of the grievance. A true
and correct copy of this demand for arbitration is attached hereto and incorporated herein by
reference as Exhibit “C.”
        15.      The Union contacted the Federal Mediation and Conciliation Services (“FMCS”)
for a list of arbitrators available to hear this grievance. FMCS sent the Parties a list of arbitrators
on June 18, 2020. A true and correct copy of the FMCS List is attached hereto and incorporated
herein by reference as Exhibit “D.”
        16.      On June 29, 2020, Northside Hospital, through Hospital Corporation of America
Management Services, emailed a letter to the Union refusing to participate in arbitration. A true
and correct copy of that Letter is attached hereto and incorporated herein by reference as Exhibit
“E.”
        17.      As of the filing date of this instant Petition, the Hospital has still not agreed to
proceed to an arbitration with the Union. Upon information and belief, the Hospital maintains the
position that it refuses to arbitrate the grievance.
        18.      Northside’s refusal to proceed to arbitration violates Article 18, Section 3 of the
Parties’ Collective Bargaining Agreement.
        19.      Because of Northside’s refusal to proceed to arbitration, the Union’s attorneys
have had to work on this matter, where they otherwise would not have been involved.
        20.      Northside’s failure to proceed to arbitration on the grievance is without excuse,
without merit, unjustified, dilatory, frivolous and done in bad faith, vexatiously and/or for
oppressive reasons.
                                       PRAYER FOR RELIEF
 WHEREFORE, the Unions pray for relief as follows:
                 1.      For an Order of the Court compelling Northside to submit the above


                                                       4
 Case 8:20-cv-02915-MSS-SPF Document 1 Filed 12/08/20 Page 5 of 5 PageID 5




     mentioned grievance to arbitration pursuant to the terms of the Collective Bargaining
     Agreement attached hereto as Exhibit “A.”
            2.      For an Order of the Court directing Northside to select an arbitrator with
     the Union by a date certain.
            3.      For its reasonable attorneys’ fees.
            4.      For costs of suit incurred herein.
            5.      For such other and further relief as this Court deems just and proper.


DATED: December 8, 2020                    Respectfully submitted,
                                           By:_/s/ Jose J. Rodriguez________
                                           Jose Javier Rodriguez, Esq.
                                           Florida Bar No. 0029469
                                           D. Marcus Braswell, Jr., Esq., Trial Counsel
                                           Florida Bar No. 146160
                                           SUGARMAN & SUSSKIND, P.A.
                                           Attorneys for Plaintiffs
                                           100 Miracle Mile, Suite 300
                                           Coral Gables, FL 33134
                                           Telephone: (305) 529-2801
                                           Facsimile: (305) 447-8115
                                           JJR@sugarmansusskind.com
                                           MBraswell@sugarmansusskind.com




                                              5
